Name: 90/169/Euratom, EEC: Council Decision of 29 March 1990 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-04-07

 Avis juridique important|31990D016990/169/Euratom, EEC: Council Decision of 29 March 1990 appointing a member of the Economic and Social Committee Official Journal L 092 , 07/04/1990 P. 0051 - 0051*****COUNCIL DECISION of 29 March 1990 appointing a member of the Economic and Social Committee (90/169/Euratom, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 15 September 1986 appointing the members of the Economic and Social Committee for the period ending 20 September 1990 (1), Whereas a seat has fallen vacant on the above Committee following the resignation of Mr JoÃ £o Antonio Gomes Proenca, notified to the Council on 8 November 1989; Having regard to the nominations submitted by the Permanent Representation of Portugal on 26 January 1990, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Victor Hugo de Jesus Sequeira is hereby appointed member of the Economic and Social Committee in place of Mr JoÃ £o Antonio Gomes Proenca for the remainder of his term of office, which runs until 20 September 1990. Done at Brussels, 29 March 1990. For the Council The President J. P. WILSON (1) OJ No C 244, 30. 9. 1986, p. 2.